Wade, C. J.
1. “Where an order for the purchase of goods is signed by the contemplating purchaser, and contains certain stipulations intended to become binding upon the purchaser, but makfes express provision that it is given subject to approval by the person to whom addressed, the order does not become binding as a contract until approved and accepted by the contemplated vendor.” Howell v. Maine, 127 Ga. 574 (50 S. E. 771).-
2. No error of law is complained of; and since, under the evidence submitted on the trial, a verdict could- have been rendered for either the defendant or the plaintiff, the finding of the jury in favor of the latter, which has the approval of the trial judge, cannot be controlled.

Judgment affirmed.


Jenkins and Luke, JJ., concur.

Complaint; from Barrow superior court—Judge Cobb. July 30, 1918.
K. Carpenter, P. Cooley, for plaintiff in error.
C. A. Johns, contra.